ON MOTION TO QUASH OR AMEND, OR FOR REHEARING
PER CURIAM:
Defendants, above-named, appeared by motion to quash, or alternatively to amend or for rehearing as invited in our order of October 7, 1974. We heard counsel ex parte.
It was made to appear that Arnold Jacobsen has not been served because of absence from the state so that a hearing by the district court as ordered heretofore cannot be held forthwith. However, on the hearing this date on the above motions, this Court does not choose to grant relief on the motions, and accordingly the motions are denied.
Our order previously issued shall constitute an order of supervisory control, ordering the district court to order the ballots corrected to properly reflect the status of the candidates as reflected by the register on August 1, 1974.